DETAILED ACTION
Status of the Application
	This Corrected Notice of Allowance supplements the Notice of Allowance mailed 11/18/2021.  In this Corrected Notice of Allowance, the Information Disclosure Statement dated 01/11/2022 has been considered (see below).  Claims 1-20 have been allowed.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the closest prior art of record does not teach or fairly suggest compositions as claimed and their use in managing non-food allergies in a companion animal.  As stated in the parent application (now U.S. Patent No. 10,842,169), while the closest prior art of record, Reinhart (EP0678247, cited in Applicants’ IDS dated 10/13/2020), teaches pet food compositions that reduce inflammatory and allergic skin responses comprising the claimed ratios of omega-3 fatty acids to omega-6 fatty acids, Reinhart does not explicitly recite the inclusion of the claimed amounts of omega-9 fatty acids and egg product in their compositions.  Applicants persuasively demonstrated in their disclosure that a 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615